Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 6, 8, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 02-088789-U, cited by applicant) in view of Shiga (US 5096322) and Wang (US 2006/0263144).
Regarding claim 1, Suzuki teaches a pen (1) comprising: an ink reservoir (2) configured to store an ink; and a pen tip section comprising an ink application part configured to apply the ink to an ink application object, the ink being supplied from the ink reservoir to the pen tip section, the ink application part of the pen tip section comprising: a rigid tip (6) made of a rigid material and having a hemispherical outer surface, an inner surface facing toward the ink reservoir, and a penetration part (9) penetrating from the inner surface side to the outer surface side of the rigid tip, and a relay core (11) configured to allow the ink to be supplied to the writing tip.
Suzuki does not teach at least one foam body filled in the penetration part at least on the side of the penetration part close to the outer surface of the rigid tip, and provided with at least one air bubble formed to communicate from the outer surface side of the foam body to the inner surface side of the foam body or that the relay core contacts the inner surface of the rigid tip.
Shiga teaches a pen tip with penetration parts (14, 24) with at least one foam body (porous material of an open-cell type, col. 3, ll. 26-28) filled in the penetration part at least on the side of the penetration part close to the outer surface of the rigid tip, and provided with at least one air bubble formed to communicate from the outer surface side of the foam body to the inner surface side of the foam body.
Wang teaches a relay core (13) that contacts the inner surface of a rigid tip (12).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the device of Suzuki with at least one foam body filled in the penetration part at least on the side of the penetration part close to the outer surface of the rigid tip, and provided with at least one air bubble formed to communicate from the outer surface side of the foam body to the inner surface side of the foam body as taught by Shiga for the purpose of improving retention of ink (Shiga, col. 3, ll. 26-28).
Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Shiga such that the relay core contacts the inner surface of the rigid tip as taught by Wang, wherein doing so would merely be a matter of replacing one known core relay arrangement with another.
Regarding claim 2, the combination of Suzuki, Shiga and Wang teaches the pen according to claim 1, wherein the penetration part has slits (Suzuki 9) passing through an apex of the outer surface of the rigid tip, and the slits are arranged around the apex of the outer surface of the rigid tip in a radial manner (Suzuki Fig. 2).
Regarding claims 4 and 9, the combination of Suzuki, Shiga and Wang teaches the pen according to claims 1 and 4, respectively, wherein the at least one foam body is elastically deformable (a quality of open-cell foams).
Regarding claim 5, Suzuki teaches a pen refill comprising: an ink reservoir (2) configured to store an ink and be housed in a body shaft part that constitutes an outer shell of a pen; and a pen tip section comprising an ink application part exposed from the body shaft part and configured to apply the ink to an ink application object, the ink being supplied from the ink reservoir to the pen tip section, the ink application part of the pen tip section comprising: a rigid tip (6) made of a rigid material and having a hemispherical outer surface, an inner surface facing toward the ink reservoir, and a penetration part (9) penetrating from the inner surface side to the outer surface side of the rigid tip and a relay core (11) configured to allow the ink to be supplied to the writing tip.
Suzuki does not teach at least one foam body filled in the penetration part at least on the side of the penetration part close to the outer surface of the rigid tip, and provided with at least one air bubble formed to communicate from the outer surface side of the foam body to the inner surface side of the foam body or that the relay core contacts the inner surface of the rigid tip.
Shiga teaches a pen tip with penetration parts (14, 24) with at least one foam body (porous material of an open-cell type, col. 3, ll. 26-28) filled in the penetration part at least on the side of the penetration part close to the outer surface of the rigid tip, and provided with at least one air bubble formed to communicate from the outer surface side of the foam body to the inner surface side of the foam body.
Wang teaches a relay core (13) that contacts the inner surface of a rigid tip (12).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the device of Suzuki with at least one foam body filled in the penetration part at least on the side of the penetration part close to the outer surface of the rigid tip, and provided with at least one air bubble formed to communicate from the outer surface side of the foam body to the inner surface side of the foam body as taught by Shiga for the purpose of improving retention of ink (Shiga, col. 3, ll. 26-28).
Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Shiga such that the relay core contacts the inner surface of the rigid tip as taught by Wang, wherein doing so would merely be a matter of replacing one known core relay arrangement with another.
Regarding claim 6, the combination of Suzuki, Shiga and Wang teaches the pen refill according to claim 5, wherein the penetration part has slits (Suzuki 9) passing through an apex of the outer surface of the rigid tip, and the slits are arranged around the apex of the outer surface of the rigid tip in a radial manner (Suzuki Fig. 2).
Regarding claims 8 and 11, the combination of Suzuki, Shiga and Wang teaches the pen according to claims 5 and 6, respectively, wherein the at least one foam body is elastically deformable (a quality of open-cell foams).

Allowable Subject Matter
Claims 3, 7, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 21 December 2021 have been fully considered but they are not persuasive.
Applicant argues that it is inappropriate to selectively discuss the porous material of Shiga without the non-porous portions.
In response, it is noted that Suzuki already comprises non-porous portions formed by tip 6. There is therefore no need to also incorporate the non-porous portions of Shiga.
Applicant argues that Suzuki teaches away from filling the slits 9 (or 9a and 9b) with a porous material.
In response, it is noted that Suzuki does not criticize, discredit, or otherwise discourage the solution claimed. Suzuki does not address placing a porous material within the slits 9 at all. Silence is not teaching away.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the solid foam bodies contact the relay core) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754